FILED
                      UNITED STATES COURT OF APPEALS                          AUG 16 2012

                                                                          MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




LARRY TRUNDLE,                                     No. 11-15281

                Plaintiff - Appellant,             D.C. No. 1:09-cv-02058-JLT
                                                   Eastern District of California,
  v.                                               Fresno

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,                           ORDER

                Defendant - Appellee.



Before: THOMAS, McKEOWN, and W. FLETCHER, Circuit Judges.

         The memorandum disposition filed on May 22, 2012 is amended as follows:

Page 3, Line 6: Replace <the record is unclear as to whether that past work

experience was more than fifteen years old.> with <she also found that “[t]he

claimant has not worked in over 15 years.”>

         With the memorandum disposition as amended, the panel voted to deny both

the petition for rehearing and petition for rehearing en banc.

         The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.
      The petition for rehearing and petition for rehearing en banc are DENIED.

No further petition for rehearing and/or petition for rehearing en banc may be filed.




                                         -2-